Dewey, J.
The plaintiff in error was charged with stealing various articles particularly set forth, to which was added a collective value only; and upon the trial, the jury acquitted him of the larceny charged in the second count, except as to one article. The question is, whether the larceny of that article is well charged.
Assuming that a collective value may be unobjectionable, where the party is found guilty of stealing the entire property described and charged to be stolen, yet it is insisted, that if allowable to that extent, it can go no further, and that, where many articles are described as of a collective value, the entire value might be attached to those articles as to which the jury have acquitted the party, and thus the remainder be really without value, and not the subject of larceny. This course of reasoning seems well founded, and leads to the result, that we have the finding of the jury that the defendant is guilty of feloniously stealing a set of steelyards, but not finding that they were of any value; and unless the allegation of value of the article alleged to be stolen is an entirely immaterial one, the defendant cannot be sentenced under this finding, upon an indictment charging merely a collective value of all the articles alleged to have been stolen.
The well settled practice, familiar to us all, has been that of stating in the indictment the value of the article alleged to have been stolen. Such is the rule as stated in 2 Hale P. C. 182; 3 Chit. Crim. Law,(4th Amer. ed.) 947a; 1 ib. 238; and Commonwealth v. Smith, 1 Mass. 245. The reason for requiring this allegation and finding of value may have been, ori*137ginally, that a distinction might appear between the offences of grand and petit larceny, in reference to the extent of punishment; that being graduated, in some measure, by the value of the article stolen. Our statutes, it will be remembered, prescribe the punishment for larceny, with reference to the value of the property stolen; and for this reason, as well as because it is in conformity with long established practice, the court are of opinion that the value of the property alleged to be stolen must be set forth in the indictment, and that, where an indictment alleges a larceny in various articles, and adds only the collective value of the whole, such allegation is not sufficient, where the defendant is not found guilty of the larceny as to the whole.

Judgment reversed,.